Citation Nr: 0413571	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to September 
1987. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in December 
2001 of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia, (the RO) which determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a psychiatric disorder.  
The veteran has perfected a timely substantive appeal to the 
RO's December 2001 rating decision. 

In October 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The claim of service connection for a psychiatric disorder 
will be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  In a December 2000 Board decision, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  

2.  The evidence added to the record since the December 2000 
Board decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merit of the claim of service connection for 
psychiatric disorder.  


CONCLUSION OF LAW

Evidence added to the record since the December 2000 Board 
decision is new and material; thus, the claim of entitlement 
to service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 (in 
effect prior to August 29, 2001), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The claim to reopen presently before the Board was 
received at the RO in January 2001.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  In this case, the 
former provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id. 

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 17 Vet. App. 412, 422 
(2004); cf. VAOPGCPREC 01-2004 (2004) (holding that the 
Court's statements regarding the "fourth element" were 
dicta).

In a letter dated in November 2001, VA notified the veteran 
of the evidence needed to substantiate the claim to reopen 
and offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  The 
statement of the case informed the veteran of the evidence VA 
was able to obtain.  Thus, VA complied with the notice 
requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
 
In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim, but declined to specify a remedy where adequate 
notice was not provided prior to initial RO adjudication.  
Pelegrini v. Principi, 17 Vet. App. at 420-22.  In this case, 
the initial adjudication occurred after VCAA notice.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA is 
deemed to have constructive knowledge of certain documents 
that are generated by VA agents or employees, including VA 
physicians.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  

The VCAA imposes a duty upon VA to seek relevant treatment 
records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).

In the present case, pertinent VA treatment records were 
obtained.  There is no identified relevant evidence that has 
not been accounted for.

The veteran was not afforded a VA examination.  However, 
until a claim is reopened, VA does not have a duty to provide 
a medical examination or obtain a medical opinion.  See 
38 C.F.R. § 3.159(c)(1) (2003).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Further, in view of the 
grant as to the reopening of the claim, no further notice or 
development is needed at this time.  This represents a 
complete grant as to the issue of reopening.  Additional 
development is needed for consideration of the claim on a de 
novo basis, and that will be addressed in the remand section 
of this document.  The Board can then proceed to the 
consideration of this claim without prejudice to the veteran.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2003).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2003).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Legal Analysis

In an October 1988 rating decision, the RO administratively 
denied the claim of service connection for a nervous 
condition on the basis that service medical records were not 
available.  The veteran submitted a timely notice of 
disagreement.  

In a January 1989 rating decision, the RO denied the claim of 
service connection for a nervous condition on the basis that 
the veteran did not have a nervous condition that could be 
considered a disability for VA compensation purposes.  The 
veteran was notified of this decision and he filed a timely 
appeal.

In a September 1989 decision, the Board denied entitlement to 
service connection for a psychiatric disorder on the basis 
that there was no evidence of an acquired psychiatric 
disability in service and no diagnosis of an acquired 
psychiatric disability since service.  The veteran was 
notified of this determination and this Board decision became 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In a July 1990 rating decision, the RO denied the claim for 
service connection for nervous disorder.  The veteran was 
notified of this decision and submitted a timely notice of 
disagreement.  

In an October 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a nervous disorder.  The 
veteran was notified of this decision and he filed a timely 
appeal.

In a June 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  The 
veteran was notified of this determination and this Board 
decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.

In an April 1999 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  The 
veteran was notified of this decision and he filed a timely 
appeal.

In a December 2000 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a psychiatric disorder.  The 
evidence which was part of the record at the time of the 
December 2000 Board decision showed that adjustment disorder 
with mixed emotional features and mixed personality disorder 
were diagnosed during service in August 1987; that the 
veteran was hospitalized at a VA facility in May and June 
1988 with a diagnosis of personality disorder, not otherwise 
specified; that the veteran was seen at a VA mental health 
clinic in July, August and September 1988 with diagnoses of 
personality disorder and no psychotic symptoms reported; that 
pedophilia was diagnosed in a March 1989 private medical 
report; that an April 1989 psychology report showed a 
diagnosis of anxiety reaction; that subsequent private and VA 
hospitalization and outpatient records show diagnoses of a 
personality disorder, a psychotic disorder not otherwise 
specified, paranoid schizophrenia, dependent personality 
disorder; that in written statements and in hearing 
testimony, the veteran contended that his current acquired 
psychiatric disorder began during service; and Social 
Security Administration decision with medical records.  The 
veteran was notified of this determination and this Board 
decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  Therefore, in order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.

The evidence submitted since the December 2000 Board decision 
includes an October 2000 statement from Dr. C., VA treatment 
records dated from January 2001 to February 2002 that show 
ongoing treatment for schizoaffective disorder and 
depression, and hearing testimony from a travel board hearing 
held in October 2003.  

In the October 2000 statement, Dr. C. indicated that the 
veteran had been under the care of the VA Mental Health 
Clinic for a number of years.  Dr. C. stated that the 
veteran's diagnosis was schizoaffective disorder but he had 
been treated under the diagnoses of schizophrenia and 
psychotic disorder, not otherwise specified.  She stated that 
from the veteran's description of his illness, it was 
apparent that a psychotic component has existed since its 
inception and that it encompassed more than a personality 
disorder. 

The Board finds this medical statement to be new and material 
evidence.  The Board finds that this evidence is new because 
it had not been previously submitted to agency 
decisionmakers, and is neither cumulative or redundant.

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran currently 
has a psychiatric disorder that is related to his period of 
service, or more specifically to the personality disorder and 
adjustment disorder diagnosed during service.  The Board 
notes that for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus, supra.  The Board also 
notes that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge, supra.

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.  The Board believes that 
more development of this claim is warranted.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disorder, the appeal is granted to this extent.




REMAND

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of 
"new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 1 
Vet. App. 178, 179-80 (1991).

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is specifically to 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Review of the record reveals that the duty to notify as 
provided by the VCAA had not been fulfilled because the 
veteran was not notified by VA of the information and 
evidence necessary to substantiate his claim for service 
connection.   

The Board finds that additional evidentiary development is 
necessary.  The RO should make another search for the 
veteran's service medical records.  It appears that complete 
copies of the service medical records are not associated with 
the claims folder.  The VCAA specifically provides that in 
the case of a claim for disability compensation, the duty to 
assist includes obtaining the claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a governmental 
entity.  38 U.S.C.A. § 5103A(c) (West 2002).  

The Board also finds that the RO should make an attempt to 
obtain and associate with the claims folder the veteran's 
treatment records from the VA Medical Center in Decatur dated 
from February 2002 to present.  The Board is obligated to 
seek these records prior to adjudicating the appeal.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).

The VCAA also specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  In the present case, a VA examination is necessary to 
determine the etiology and date of onset of the veteran's 
psychiatric disorder.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession 
(that he has not already submitted), and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  The RO should make an attempt to 
secure complete copies of the veteran's 
service medical records through official 
channels.

3.  The RO should obtain all records of 
the veteran's treatment for his 
psychiatric disorder at the VA Medical 
Center at Decatur since February 1999.    

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the veteran's 
psychiatric disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All medically indicated 
special tests, should be conducted.  The 
examiner should report all current 
psychiatric disorders.  

The examiner should render an opinion 
with supporting analysis based upon the 
medical evidence of record, as to whether 
it is at least as likely as not (i.e., at 
least a 50-50 probability), or whether it 
is unlikely (i.e., less than a 50- 50 
probability) that any psychiatric 
disorder found on examination is related 
to the veteran's period of active 
service.  Attention is invited to the 
August 1987 service medical record which 
indicates adjustment disorder with mixed 
emotional features and mixed personality 
disorder and Dr. C.'s October 2000 
statement.  The examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record on a de novo basis and 
readjudicate the issues of entitlement to 
service connection for a psychiatric 
disorder.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



